Citation Nr: 1324936	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for hernia.

4.  Whether new and material evidence has been received to reopen the claim for service connection for deafness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the Veteran's appeals of the RO's determinations in January 2012, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion to remand the case back to the Board in October 2012.  In May 2013, the Veteran was granted an extension of time to submit additional evidence.  However, the Board learned in June 2013 that the Veteran died in May 2013. 

Please note the appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012), prior to the Veteran's death.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2013, the Board received notice that the Veteran died in May 2013. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub.L.No.110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App.330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or as to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat.4145, 4151 (2008).  Under this new provision a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121 of this title. . . "  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated (listed on the first page of this decision).



ORDER

The appeal is dismissed as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


